                                  UNITED STATES DISTRICT COURT                                         JS-6
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES -- GENERAL

Case No.         CV 20-2129-JFW(JEMx)                                             Date: March 30, 2020

Title:           Gabriel M. Tapia -v- Republic Services, Inc., et al.

PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                  None Present
                 Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                    None

PROCEEDINGS (IN CHAMBERS):                   ORDER DISMISSING ACTION WITHOUT PREJUDICE


      As a result of the parties’ failure to file the Joint Rule 26(f) Report as required by the Court's
Order of March 10, 2020, this action is hereby DISMISSED without prejudice. The Scheduling
Conference, currently on calendar for April 13, 2020, is VACATED. See Fed. R. Civ. P. 41(b); see
also Yourish v. California Amplifier, 191 F.3d 983, 986-88 (9th Cir. 1999); Ferdik v. Bonzelet, 963
F.2d 1258, 1260 (9th Cir. 1992).

         IT IS SO ORDERED.




(Rev. 1/24/12)                                                                     Initials of Deputy Clerk sr
